 

Exhibit 10.1

 

AMENDMENT NO. 8 AGREEMENT

 

This Amendment No. 8 Agreement (this “Amendment”) is dated as of November 16,
2018 by and between Dominion Capital LLC (the “Holder”) and DPW Holdings, Inc.,
a Delaware corporation (the “Company”).

 

Recitals

 

A.The Company has executed various documents concerning credit extended by the
Holder, including, without limitation, the Securities Purchase Agreement dated
as of May 15, 2018 (the “May Agreement”), the Transaction Documents (as defined
in the May Agreement)) and, more specifically, the Senior Secured Convertible
Promissory Note dated May 15, 2018 and originally due November 15, 2018 (the
“May Note”), the Senior Secured Convertible Promissory Note dated July 2, 2018
and due January 1, 2019 (the “July Note”) acquired pursuant to a Securities
Purchase Agreement dated as of July 2, 2018 and the Senior Secured Convertible
Promissory Note dated September 2, 2018 (the “September Note”) acquired pursuant
to a Securities Purchase Agreement dated as of September 2, 2018, as such
documents have been amended to date.

 

B.The Holder and the Company desire to further amend the May Note, the July
Note, and the September Note as set forth herein.

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.       Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the May Note, the July Note and the
September Note, as applicable, and the other Transaction Documents.

 



2.       Amendments to May Note. The May Note, including its Notice of
Conversion and Schedule, is hereby amended as follows:

 

(a)           By replacing Section 2(f), which currently provides (as modified
by Amendment 7):

 

f)       Amortization. Commencing on September 30, 2018 and continuing every
month thereafter for a period of fourteen (14) months (each, an “Amortization
Payment Date”), the Company shall redeem one-fourteenth (1/14th) of each of the
original principal amount of this Note, accrued but unpaid interest in
accordance with the Amortization Payment Schedule set forth on Schedule 2(f)
(each, an “Amortization Payment”). Each Amortization Payment shall be made in
cash in the amounts set forth on Schedule 2(f) hereto. Any outstanding unpaid
principal and accrued interest on this Note as of the Maturity Date will be due
and payable on the Maturity Date in cash.

 

And substituting in lieu thereof:

 

f)       Amortization. Commencing on January 2, 2019 and continuing every month
thereafter on the first Business Day of such month for a period of twelve (12)
months (each, an “Amortization Payment Date”), the Company shall redeem the
principal amount of $309,192.71 plus accrued but unpaid interest of $41,924.43
for eleven (11) payments and the principal amount of $1,011,426.83 plus accrued
but unpaid interest of $41,924.43 for the twelve (12th) payment in accordance
with the Amortization Payment Schedule set forth on Schedule 2(f) (each, an
“Amortization Payment”). Each Amortization Payment shall be made in cash or
Bitcoin in the amounts set forth on Schedule 2(f) hereto. Any outstanding unpaid
principal and accrued interest on this Note as of the Maturity Date will be due
and payable on the Maturity Date in cash. The two payments that had been due and
are currently in arrears from September 30 and October 31, 2018 each in the
amount of $309,192.71 principal and $41,924.43 interest shall be satisfied by
the issuance of 1,097,241 common shares per each payment due as requested by the
Holder, provided, that there is an effective registration statement covering
such shares or an exemption from registration. Should the Holder not have
requested these payments in the shares noted herein by December 14, 2018, the
Company shall remit USD via wire transfer in available funds $877,792.86 or
Bitcoin of $965,572.15 by December 17, 2018 in full satisfaction of the two
payments due in accordance to terms of the May Note.

 

(b)           By replacing the Amortization Payment Schedule in Section 2(f) of
the Note with the Amortization Payment Schedule set forth on Exhibit A hereto.

 

3.       Representations and Warranties. When the Company signs this Amendment,
the Company represents and warrants to the Holder that: (a) this Amendment is
within the Company’s powers, has been duly authorized, does not conflict with
any of the Company’s organizational papers and is the legal, valid and binding
obligation of the Company enforceable against it in accordance with its terms,
and (b) that the person or persons executing this Amendment on behalf of the
Company are duly appointed officers or other representatives of the Company with
authority to execute and deliver this Amendment on behalf of the Company.

 

    

 

 

4.       Conditions. This Amendment will be effective when all of the following
conditions shall have been satisfied, as determined by the Holder in its sole
discretion and the Holder shall have accepted this Amendment (notice of which
acceptance is hereby waived by the Company).

 

a.The Holder has received evidence that the execution, delivery and performance
by the Company of this Amendment and any instrument or agreement required under
this Amendment have been duly authorized.

 

b.This Amendment has been executed by the Company and the Holder.

 

c.The Company has filed with the SEC an amendment to the current registration
statement on Form S-3 (File No. 333-226301) (the “Registration Statement”) to
register the shares of Common Stock underlying the May and July Notes and the
400,000 shares of Common Stock due to the Holder pursuant to Amendment No. 3
Agreement, dated July 2, 2018, between the Company and the Holder. The Company
expressly acknowledges that the 8,000,000 shares of Common Stock underlying the
May and July Notes and the 400,000 shares of Common Stock can be issued via DWAC
without a restrictive legend once the Registration Statement is declared
effective and shall be eligible to trade on the NYSE American exchange. For the
avoidance of doubt, if the Company does not use its commercially reasonable best
efforts to cause the Registration Statement to be declared effective before
November 30, 2018, then this condition 5(c) shall retroactively be determined
not to have been met and this Amendment will be of no further force and effect.

 

d.Issuer’s legal counsel shall promptly provide on November 15, 2018 at 9:30AM
EST and thereafter as requested by Holder opinion letters necessary to permit
the issuance of and remove any restrictive legend on any common shares to be
issued upon the conversion of the May Note.

 

5.       Effect of Amendment; References.

 

a.Except as expressly amended hereby, all of the terms and conditions of the May
Note, the July Note and the September Note shall remain unchanged and in full
force and effect and the Company hereby reaffirms its obligations under the May
Note, the July Note and the September Note, as amended by this Amendment,
without defense, right of set off or recoupment, claim or counterclaim of any
kind or nature (and to the extent there exists any such defense, right of set
off or recoupment, claim or counterclaim on the date hereof, the same is hereby
forever released, discharged and waived by the Company). The Company hereby
reaffirms as of the date hereof its representations and warranties under each of
the Transaction Documents.

 

b.This Amendment (i) is limited precisely as specified herein and does not
constitute nor shall be deemed to constitute a modification, acceptance or
waiver of any other provision of the May Note, the July Note and the September
Note, (ii) is not intended to be, nor shall it be construed to create, a
novation or an accord and satisfaction of any obligation or liability of the
Company under the May Note, the July Note and the September Note, and (iii)
shall not prejudice or be deemed to prejudice any rights or remedies the Holder
may now have or may in the future have under or in connection with the May Note,
the July Note and the September Note.

 

c.All references in any Transaction Document to any other Transaction Document
amended hereby shall be deemed to be a reference to such Transaction Document as
amended by this Amendment, if and as applicable.

 

8.       Miscellaneous.

 

a.This Amendment shall be governed by and construed in accordance with the laws
of the state provided in the May Agreement.

 

b.This Amendment may be executed in counterparts, each of which when so executed
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Delivery of an executed signature page of this
Amendment by facsimile or electronic transmission shall be effective as a
delivery of a manually executed counterpart thereof.

 

c.The Company shall disclose this Amendment with the Commission by 9:30AM EST on
November 16, 2018.

 

d.The Company shall reimburse the Holder for its costs in entering into this
Amendment.

 

 - 2 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized
representatives on the date first written above.

  

 



  DPW HOLDINGS, INC.       By: /s/ Milton C. Ault, III       Name: Milton C.
Ault III     Title: Chief Executive Officer         Facsimile No. for delivery
of Notices:                           DOMINION CAPITAL, LLC         By: /s/
Mikhail Gurevich       Name: Mikhail Gurevich    

Title: Managing Member, Dominion Capital Holdings LLC as
Managing Member of Dominion Capital LLC

        Facsimile No. for delivery of Notices:

 

 - 3 - 

 

 

Exhibit A

 

Amortization Payment Schedule (Updated)

 

 

 [table1.jpg]



Interest & Fees New Date Payment Number Principal Amount Principal Payment Total
Payment Due Cash Total Due in Bitcoin Total Paid Payment 8/31/2018 $
5,030,932.06 12/17/2018 As per Addendum 8 $ 618,385.42 F$ 259,407.44 $
877,792.86 . ..$ 965,572.15 P ending 1/2/2019 1 $ 309,192.71 1 .$ 41,924.43 $
351,117.14 $ 386,228.85 $0.00 2/1/2019 2 $ 309,192.71 $ 41,924.43 $ 351,117.14 $
386,228.85 $0.00 3/1/2019 3 $ 309,192.71 $ 41,924.43 $ 351,117.14 $ 386,228.85
$0.00 4/1/2019 4 $ 309,192.71 $ 41,924.43 $ 351,117.14 $ 386,228.85 $0.00
5/1/2019 5 $ 309,192.71 $ 41,924.43 $ 351,117.14 $ 386,228.85 $0.00 6/3/2019 6 $
309,192.71 $ 41,924.43 $ 351,117.14 $ 386,228.85 $0.00 7/1/2019 7 $ 309,192.71 $
41,924.43 $ 351,117.14 $ 386,228.85 $0.00 8/1/2019 8 $ 309,192.71 $ 41,924.43 $
351,117.14 $ 386,228.85 $0.00 9/2/2019 9 $ 309,192.71 $ 41,924.43 $ 351,117.14 $
386,228.85 $0.00 10/1/2019 10 $ 309,192.71 $ 41,924.43 $ 351,117.14 $ 386,228.85
$0.00 11/1/2019 11 $ 309,192.71 $ 41,924.43 $ 351,117.14 $ 386,228.85 $0.00
12/31/20191 12 $ 1,011,426.83 $ 41,924.43 $ 1,053,351.26 $ 1,158,686.39 $0.00

 



 

- 4 -



 

